Citation Nr: 0005382	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1968.  

A June 1997 rating action by the Oakland, California RO 
awarded service connection and a 30 percent rating for PTSD, 
effective November 25, 1996.  The veteran disagreed with the 
initial 30 percent rating assigned and the current appeal 
ensued.  

The Board notes that where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an "increased rating" based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  

However, a claim placed in appellate status by disagreement 
with the original or initial rating award but not yet 
ultimately resolved, as with the rating for the veteran's 
PTSD in this case, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board does not characterize the issue of the proper 
rating for PTSD as an "increased rating."  


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision of the 
veteran's appeal has been obtained by the RO.  

2.  The veteran's PTSD results in no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
his PTSD is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In general, a veteran's 
claim of increasing severity of a service-connected 
disability establishes a well-grounded claim for an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran has asserted that the disability at issue is more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for increased evaluation is well 
grounded, and VA has a statutory duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Here, the veteran has been provided 
the opportunity to presents his case at a hearing on appeal, 
has been afforded two VA examinations and the medical records 
pertinent to his claim have been obtained and added to the 
record.  Thus, the VA's duty to assist the veteran has been 
met in this case.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record to include the VA examinations is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Factual Background.  The veteran served in Vietnam.  His 
service medical records are negative as to the presence of 
any chronic, acquired psychiatric disorder to include PTSD 
during service.  

The veteran filed his initial claim for PTSD with the VA on 
November 25, 1996.  

On VA examination in January 1997, the examiner reported a 
detailed history of the veteran's service experience as well 
as his psychiatric status since service discharge.  The 
veteran reported that he had adjustment difficulties on 
returning to civilian life, but that these had increased with 
the death of his father in 1989.  He reported being jumpy, 
having dreams and nightmares about Vietnam, and occasional 
panic attacks.  He reported avoiding crowds and that he 
startled easily.  The veteran reported being in therapy from 
1989 to 1992.  He reported being married for the second time 
and that this marriage had lasted for 24 years.  The veteran 
reported working as a logger for many years.  

On mental status examination, the veteran's mood was 
depressed and his affect was restricted.  Speech was 
spontaneous with rate, tone and volume normal.  Thought 
process was goal directed.  There was no loosening of 
association or flight of ideation.  The veteran denied 
hallucinations and he was not delusional.  He did report 
intrusive thoughts about his experience in Vietnam.  He 
reported past suicidal thoughts, but none in some time.  His 
insight and judgment were reported as fair.  The examiner 
found the veteran to be well oriented to time, place, person, 
and purpose.  The examiner's impressions were PTSD and 
dysthymic disorder.  He reported the veteran's current Global 
Assessment of Functioning (GAF) as 55.  

A rating action in June 1997 found the veteran's PTSD was 
directly related to service and awarded service connection 
and a 30 percent rating for PTSD, effective November 25, 
1996, the date of claim.  

A February 1998 letter from M. S., a counselor, showed that 
she had treated the veteran in a weekly group setting from 
February 1995 to June 1996.  She stated that all of this 
treatment had been for the veteran's PTSD; however, she noted 
that the traumatic events necessitating the veteran's 
treatment had occurred not only during service, but also 
prior to and subsequent to service.  She was only able to 
furnish a brief outline of her intake interview with the 
veteran, since his other clinical records were from group 
therapy and could not be released because of the privacy 
rights of other group members.  

In a follow-up letter of March 5, 1998, the counselor noted 
she had just seen the veteran and that his symptoms had 
escalated since she last saw him in June 1996.  She noted he 
was depressed and had a flat affect.  He reported isolation, 
loneliness, and detachment.  She noted that the veteran's 
problems had increased with a recent bankruptcy and pending 
divorce.  

A September 1998 statement from D. F., another counselor, 
showed that he had seen the veteran from 1991 to 1993 for 
situational stressors, depressive mood swings and impaired 
social functioning that included trouble setting boundaries, 
trust and suspiciousness.  The counselor noted that while the 
veteran reported being a Vietnam veteran at that time , he 
found it extremely difficult to discuss that experience.  

The veteran was reexamined by the VA in October 1998.  He was 
depressed in mood with blunted and constricted affect.  He 
was productive in his speech, although vague or tangential at 
times.  He stated that he was not on any psychiatric 
medication at that time.  He reported working as a logger for 
many years and that during the 1980's he ran two logging 
crews, but that now he worked as an individual logger.  He 
stated that like many other loggers, he logged for 5 months 
or so and then collected unemployment for the remainder of 
the year.  He reported having no problems with his bosses and 
that he does good work.  

Following examination, the examiner noted the veteran 
appeared depressed in mood and tone and attempted to avoid 
thoughts of Vietnam.  He was not having any distressing 
dreams or nightmares at this time, but became agitated in 
crowds and had guilt feelings.  He had lost interest in 
things and had become detached.  Pertinent diagnoses were: 
PTSD, dysthymia, alcohol dependence and marijuana abuse in 
remission.  The examiner reported the veteran's GAF as 58 
with moderate symptoms and moderate difficulty in social 
functioning. The examiner noted the veteran was working at a 
lower level than previously with a relative decrease in 
functioning from his prior level.  Thus he appeared to be 
somewhat reduced in his level of productivity, but appeared 
to be functioning adequately in an occupational setting.  

At a hearing on appeal in January 1999, the veteran described 
his military experiences and reiterated his contentions with 
respect to the disabling effects of his PTSD.  He reported 
that he was not on medication for his PTSD and that there 
were no additional treatment records available.  The veteran 
reported that he stayed by himself most of the time, but that 
he did have a couple of friends.  He and his representative 
questioned the adequacy of the October 1998 VA examination 
and his representative requested that an additional 
examination be conducted.  

Criteria.  Disability evaluations are determined by comparing 
the manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

The criteria for rating mental disorders were changed 
effective November 7, 1996.  This change predated the 
veteran's November 25, 1996 claim for service connection for 
PTSD.  Since the effective date of the award of service 
connection for PTSD in this case is November 25, 1996, 
subsequent to the change, only the new rating criteria are 
applicable.  

PTSD is now rated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) [hereinafter DSM-IV].

GAF scores of 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

GAF scores of 51 to 60 indicate moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a jog). GAF scores of 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Analysis.  After considering all the evidence of record, it 
is the judgment of the Board that the schedular criteria for 
a rating in excess of 30 percent have not been met.  The VA 
examinations in January 1997 and October 1998 as well as the 
counselor' report of the veteran's one-time visit in March 
1998 do not demonstrate that the veteran's psychiatric 
symptomatology warrants a rating in excess of 30 percent at 
any time during the appeal period.  Thus, there is no 
justification or need for any staged ratings based on the 
medical evidence of record.  

As noted above, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  It is 
clear from the evidentiary record in its entirety that the 
veteran's symptomatology does not even approach the threshold 
for a 50 percent rating.  

The record shows that the veteran has several friendships 
which he maintains and that he reports no on the job problems 
with his bosses.  While the veteran prefers to be alone, he 
does engage in social interaction.  There is also no 
significant interference with the veteran's employment due to 
his psychiatric symptoms demonstrated in the record.  The 
Board has considered that the veteran is currently working as 
an individual logger rather than a team leader as before, but 
this change in position occurred long ago and is not shown to 
be related to his recent psychiatric status.  The Board has 
also considered the representatives request for additional 
examination, but finds the 1998 VA examination adequate for 
rating purposes on its face and consistent with the other 
private and VA findings of record.  Thus, the Board finds no 
need for additional examination.  

None of the examiners or caregivers have reported symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; or impaired abstract 
thinking.  Further, his GAF scores of 51 and 58 on VA 
examinations reflect the moderate symptoms associated with 
the criteria for a 30 percent rating and not the serious 
symptomatology necessary for a 50 percent rating under Code 
9411.  Therefore, the Board is of the opinion that the 
veteran's symptoms more nearly reflect the criteria for a 30 
percent rating.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

